MR. PRESIDENT,
MR. SECRETARY-GENERAL,
DEAR COLLEAGUES,
It is my honour and privilege to address the 75th session of the United Nations General Assembly.
Mr. President,
Please accept my congratulations on your election. I wish you every success during the seventy-fifth UN General Assembly session.
The coronavirus overwhelmed the agenda of all institutions throughout the world. Yet, the theme of this virtual meeting suggests to us something more. Seventy- five years since its inception, the United Nations is in debt to humanity.
We are witnessing a shrinking space of freedom and violations of human rights and international law. Multilateralism as a key UN approach to a collective and solidarity-based solution to global and regional problems was put to the test.
In these circumstances, the world needs the UN more than ever as the moral leader of the modern world. I believe that the UN mission, drawn up 75 years ago, is capable of surviving the crisis of the organization itself — just as the UN had to revive the ideas born of the League of Nations and save future generations from the scourge of war.
The UN is going through a structural crisis that requires reform and revitalization. The UN General Assembly in its 75th anniversary presents a good opportunity to intensify work on the Security Council reform. Bulgaria supports the start of negotiations at the intergovernmental level in this direction.
In early 2020, the UN Secretary-General outlined four threats to humanity:
¥	geopolitical tensions and devastating conflicts;
¥	the climate crisis;
¥	growing global mistrust, and
¥	the dark side of the digital world.
Shortly afterward, the new threat of COVID-19 multiplied the risk of a global catastrophe.
The COVID-19 pandemic has threatened the rule-based international order.
The false opposition of “health or economy” has emerged. Protectionism has caused disruptions in supply chains. Asymmetric socio-economic changes have exacerbated inequality and the danger of destabilization and conflict.
The “Infodemic” — the wave of true and false information, which overwhelmed people, has further heightened their concerns.
On 25 March this year, The UN Secretary-General, the UN Humanitarian Affairs and Emergency Relief Coordinator, the UNICEF Executive Director, and the World Health Organization Director-General announced a COVID-19 Global Humanitarian Response Plan. Practically the entire UN system was committed to the humanitarian plan.
The UN has been proving once again to be a leader in exploring the needs, fundraising, management, delivery, and distribution of humanitarian aid to the population in countries in conflict or crisis.
Bulgaria welcomes the adoption of Security Council Resolution 2532 (2020) and the Secretary-General’s Call for a Global Ceasefire to protect the most vulnerable population groups.
Along with the UN, we will continue to support all working mechanisms, including the World Health Organization and the World Trade Organization. These institutions should contribute to a global, multilateral, and coordinated response to address the immediate and long-term effects of COVID-19, as well as to address future global crises.
The European Union and other regional organizations have joined the UN initiative for a global response to the pandemic, building on the mechanism of multilateralism. The strategic response of the European Union is multilateralism, combined with competitive and sustainable economies and solidarity.
The statements of the Alliance for Multilateralism, which Bulgaria joined on 26 September 2019, are in line with the four directions for UN action announced by the Secretary-General — cybersecurity, climate, security, and the fight against lethal autonomous weapons systems.
Our country took an active part in the Alliance’s meeting on strengthening the multilateral health architecture. In this manner, we reaffirmed our commitment to supporting multilateral cooperation in the fight against the COVID-19 pandemic.
Mr. President,
This year, Bulgaria has marked the 65th anniversary of its accession to the World Organization. As a member of the United Nations and the European Union, we are ready to take on our responsibilities:
¥	Supporting the leading role of the UN in multilateral cooperation to tackle the global pandemic;
¥	Actively working to implement the European Union’s priorities and actions in response to the pandemic, participating at the same time in initiatives for a global response to this challenge;
¥	As an important participant and mediator in the integration processes in Southeast Europe;
¥	Contributing to peacekeeping operations and ensuring unhindered access
to humanitarian assistance;
¥	As a constructive member of the Human Rights Council for 2019-2021;
¥	And an active member of the ECOSOC for the period 2021-2023;
¥	Implementing the UN Framework Convention on Climate Change and the
Paris Agreement.
Bulgaria has joined the Team Europe package as part of the European Union measures to support third countries in tackling the pandemic. We promptly restructured our national program for development and humanitarian aid. Just over one million euros have been earmarked for emergency humanitarian aid, health care, and support for socio-economic development.
The goal was to support the most vulnerable groups among our neighbours in the Western Balkans, the Eastern Partnership countries, Syria, Iraq, Yemen, Afghanistan, and through the United Nations Relief and Works Agency for Palestine Refugees.
Bulgaria has provided humanitarian assistance in kind and a financial contribution to UNICEF’s activities in support of the children who suffered in the tragedy in Lebanon.
To recover from the negative effects of the pandemic in the Western Balkans, it is particularly important to use the established cooperation mechanisms effectively: the Berlin Process — which Bulgaria is co-chairing with the Republic of North Macedonia this year, the South-East European Cooperation Process, the Regional Cooperation Council, and the Central European Free Trade Agreement. Our efforts are aimed at improving connectivity and security in the region.
The development of good-neighbourly relations in the Western Balkans with the neighbouring European Union Member States is particularly important in this context.
We reaffirmed our support for the Secretary-General’s Initiative on Action for Peacekeeping. UN peacekeeping operations are the epitome of multilateralism and international solidarity. Not coincidentally, the first such operation was the deployment of a limited contingent of Blue Helmets in the Middle East to monitor the ceasefire between Israel and its Arab neighbours.
Bulgaria supports the leading role of the UN in the efforts to resolve the conflicts in the region of the Middle East and North Africa.
We welcome the US-sponsored agreement to normalize relations between Israel and the United Arab Emirates, and between Israel and Bahrain. This is a major diplomatic breakthrough that could open a new page in the history of the Middle East and change the lives of its peoples.
Suspending the plans for unilateral annexation of the Occupied Palestinian Territories prevents a humanitarian catastrophe in the context of an ongoing pandemic. It is also a step towards avoiding serious violations of human rights and international law.
We welcome and support the efforts of the United Nations Special Coordinator for the Middle East Peace Process, Nikolay Mladenov.
The civil conflict in Syria remains a serious destabilizing factor. A political transition in line with UN Security Council Resolution 2254 (2015) and the 2012 Geneva Communique is the single way to overcome the crisis and alleviate the situation of the civilians in need. I would also like to voice my country’s support for the African Union’s efforts to maintain peace and security on the continent in a situation complicated by the COVID-19 pandemic.
A cause for serious concern for my country is the ongoing conflict in eastern Ukraine, where the humanitarian situation continues to deteriorate. Bulgaria reaffirms its support for Ukraine’s sovereignty, unity, and territorial integrity in accordance with UN General Assembly Resolution 68/262 of 2014. Bulgaria was among the cosponsors of this resolution. We support the efforts within the Normandy format to achieve progress in implementing the Minsk agreements.
During the first donor campaign in May this year, Bulgaria, through the International Committee of the Red Cross and the United Nations Office for the Coordination of Humanitarian Affairs, redirected to Ukraine €100,000 from development and cooperation funds, as well as a package of humanitarian aid in kind to combat COVID-19.
We are following the situation in Belarus with concern. Bulgaria stands behind the rights and demands of the Belarusian people for a democratic future and free and fair elections. The efforts of the international community should be aimed at supporting and assisting the holding of inclusive national dialogue on a peaceful resolution of the crisis.
Last but not least, Bulgaria, within NATO, is developing transatlantic cooperation and solidarity in the conditions of the pandemic. The strategic dialogue between Bulgaria and the United States, which began in January this year, also covers the practical dimensions of overcoming the consequences of the pandemic.
Within the framework of the global network “Responsibility to Protect” of the UN member states, Bulgaria supported the need for shared responsibility for the prevention of atrocities during the COVID-19 pandemic. We recall the appeal of the World Health Organization for the responsibility of each country to protect the health and safety of its citizens in times of a crisis.
Mr. President,
The global pandemic is also a threat to the timely implementation of the UN Agenda 2030. Bulgaria, together with the other European Union member states, is fully committed to the implementation of the 17 Sustainable Development Goals during the Decade of Action.
Getting through the current crisis does not mean returning to our old way of life. We need to step on a new paradigm by implementing long-term economic measures. The full implementation of the Agenda 2030, the Paris Agreement and the Addis Ababa Action Plan are critical to preparing the world for future systemic shocks.
The UN has no alternative in terms of the development of international law and multilateral cooperation. As a member state of the European Union, Bulgaria will champion a strong United Nations Organization as its main partner as a solid foundation of the rules-based multilateral order.
In conclusion, I would like to refer to the appeals of two Nobel Peace Prize winners in 1994. In order to achieve the common goals, which have brought us together at this forum, we should use our imagination more than our memory. We need to leap beyond our own imagination to prevent the olive branch from falling out of our hands .
THANK YOU, MR. PRESIDENT